Filed 11/3/14 A.B. v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



A.B.,

         Petitioner,                                                     E061440

v.                                                                       (Super.Ct.No. SWJ1200843)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for extraordinary writ. John M.

Monterosso, Judge. Petition denied.

         Marla C. Mahoney for Petitioner A.B.

         No appearance for Respondent.




                                                             1
       Gregory P. Priamos, County Counsel, Anna M. March and and Julie Koons Jarvi,

Deputy County Counsel, for Real Party in Interest.

       A.B. (Mother) seeks extraordinary writ review of the juvenile court’s order

terminating her reunification services and setting a permanency planning hearing under

Welfare and Institutions Code1 section 366.26 as to her five-year-old daughter C.B.

(Daughter) and three-year-old son C.B. (Son).2 (Cal. Rules of Court, rule 8.452.) On

appeal, Mother contends (1) the court erred in terminating her services because there was

insufficient evidence to show she was provided with reasonable services; (2) the court

had discretion to continue the 18-month review hearing if no reasonable services had

been provided; and (3) the court erred in finding it would be detrimental to return the

children to her care on family maintenance services. We reject these contentions and

deny Mother’s petition.

                                             I

                  FACTUAL AND PROCEDURAL BACKGROUND

       The family came to the attention of the Riverside County Department of Public

Social Services (DPSS) on November 20, 2012, after a referral was received alleging

Mother had been involved in a physical altercation with the maternal grandfather. The


       1 All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.

       2 Daughter’s father is deceased. Son’s father had initially sought custody of Son
and was unsuccessful. Son’s father has not challenged any orders made in the juvenile
court and is not a party to this writ petition.


                                             2
altercation resulted in Mother breaking a house window where the children were

watching television, Mother punching the maternal grandfather twice in the face, and the

maternal grandfather cutting his leg and foot on a piece of glass. The maternal

grandmother and Daughter confirmed the allegations. The altercation stemmed from

Mother wanting to spend the night at her boyfriend’s house while leaving the children

with the maternal grandfather. Mother left following the incident and her whereabouts

were unknown for several days.

        Mother and her children were residing with the maternal grandfather at the time of

the incident and the home was found to be in an “unhealthy” and “hazardous” condition.

Son’s father reported that he had ended his relationship with Mother because Mother had

physically assaulted him. Mother also had incidents of domestic violence with

Daughter’s father, who had committed suicide in 2010. Mother also had an incident of

domestic violence with the maternal grandmother, resulting in Mother’s arrest. Mother

had been diagnosed with depression and an anxiety disorder and was not compliant with

her medication. The children were taken into protective custody and placed in a foster

home.

        On November 21, 2012, a petition on behalf of the children was filed pursuant to

section 300, subdivision (b) (failure to protect). The children were formally detained at

the November 26, 2012 detention hearing, and Mother was provided with services

pending further proceedings.




                                             3
       At the December 26, 2012 jurisdictional hearing, the juvenile court found the

allegations in the petition true as amended. Specifically, the court found the allegations

true that Mother had engaged in acts of domestic violence in the presence of the children

and that Mother had unresolved mental health issues thereby placing the children at risk

of suffering serious physical and emotional harm.

       The contested dispositional hearing was held on January 23, 2013. At that time,

the juvenile court declared the children dependents of the court and provided

reunification services for Mother and Son’s father. Mother’s case plan required Mother

to obtain suitable housing; express her anger appropriately; and participate in a parenting

program, psychological evaluation, a medication evaluation, and general counseling.

       By the six-month review hearing in July 2013, Mother had completed a

psychological evaluation on January 4, 2013, with Dr. Robert Suiter. Mother was

diagnosed with “Probable Dysthymia.” The results of the testing showed that Mother had

not been “ ‘fully open and honest with the testing’ ” and the personality data showed that

Mother “ ‘may have some antisocial traits but is unlikely to have a posttraumatic pattern

of any ongoing overt depression or anxiety.’ ” Dr. Suiter opined Mother did not have a

mental disorder that would preclude her from being able to care for her children or from

benefiting from services and that she did not need medication despite being placed on an

involuntary psychiatric hold on May 13, 2013.

       Mother had begun general counseling at MFI Recovery (MFI) and had attended 10

out of 16 sessions. She had failed to appear to her recently scheduled sessions due to



                                             4
being admitted on a psychiatric hold. Mother’s therapist recommended further

counseling sessions with a more intensive therapeutic treatment and further evaluations

as to her mental health and behaviors. Mother’s therapist had suspected Mother was

abusing drugs, and the social worker had encouraged the therapist to drug test Mother.

Mother had completed a parenting education program; however, based on Mother’s

current behaviors, the social worker believed that Mother required another parenting

program geared towards younger children. Mother had no stable housing and had

continued to rely on her father for support. In addition, Mother had continued to display

anger and questionable behavior. On March 27, 2013, Mother had been cited with a

vehicle violation and driver in possession of less than an ounce of marijuana.

       Mother had supervised visits with the children twice a week. She had visited the

children; however, the visits had been inconsistent. Mother claimed that she had

transportation issues; however, the social worker had provided Mother with bus passes.

Meanwhile, the children were doing well and thriving in their foster home. The children

were bonded to their caregivers and very bonded to each other. They had displayed

affection for each other in the form of hugs and kisses and Son sought his sister for

comfort. The caregivers were very attentive and affectionate to the children, resulting in

the children appearing to be stable and comfortable in the home.

       At the August 27, 2013 contested six-month review hearing, the juvenile court

continued reunification services. At that time, the social worker had provided Mother

with further referrals to services.



                                             5
       In August 2013 and April 2014, Mother had been noncompliant with her case

plan. She had failed to maintain consistent contact with DPSS, was unemployed, did not

have a stable residence, failed to return to her general counseling sessions with her

therapist, and failed to visit the children. Moreover, on August 14 and 19, 2013, Mother

had been arrested for trespassing and for being under the influence of a controlled

substance. Mother had not made contact with the social worker since August 28, 2013.

The social worker had attempted to contact Mother to no avail. Mother had eventually

contacted the social worker in January 2014, indicating that she wanted to visit the

children. Mother had been residing in Anza, California, until the residence had allegedly

burned down, and had continued to decline the social worker’s offer for bus passes.3 By

February 2014, Mother was living with an aunt in Murrieta, California. Before resuming

supervised visits, the social worker had required Mother to randomly drug test. Mother

had been referred to random drug testing; however, she missed the first test and as of

February 2014, she had not tested, claiming the testing site was too far. Mother had

attempted to drug test on February 3, 2014, but had arrived late, near closing time, and

was not able to test.

       The contested 12-month review hearing was held on April 15, 2014. The social

worker had recommended terminating services. In letters to the court, Mother claimed

       3 It appears that the social worker believed that by December 2013, Mother’s
services had been terminated. In a “Delivered Service Log,” the social worker on
December 9, 2013, noted that the current circumstances were that “[s]ervices to the
parents have been terminated and parents have agreed that the children be placed with
PGM [paternal grandmother] and that she will be adopting them.”


                                             6
that she had been making attempts to contact the social worker; that she was drug-free

and 20-weeks pregnant; that she was living with her aunt’s friend; and that she had lost

the foster mother’s contact information. The court reviewed the letters and documents

submitted by Mother, and DPSS reserved objections to the sufficiency of the letters if the

issue came up at the 18-month review hearing. DPSS had amended their

recommendation to allow services to Mother to the 18-month time period or until May

20, 2014. Mother’s counsel argued that there was a miscommunication between the

social worker and Mother; that Mother had attempted to contact the social worker; that

the social worker believed Mother’s services had been terminated and therefore did not

contact Mother; that Mother could have been more proactive; and that Mother understood

that she had about a month until the 18-month review hearing. Following further

argument, the court terminated Son’s father’s services but continued services for Mother.

      In April 2014, the social worker had referred Mother for a medication evaluation

assessment. In response, Mother became very upset and stated the social worker was

harming her unborn child by making her take psychotropic medication. The social

worker had also referred Mother to MFI for general individual counseling. Mother was

upset that she had to participate in counseling. By the May 20, 2014 18-month review

hearing, Mother had not contacted MFI to follow up with her case plan. When the social

worker called Mother on April 23, 2014, to inform Mother that she had been referred to

MFI for parenting classes, Mother became very upset, raised her voice, and stated that

she did not need to take another parenting class. At that time, Mother had refused to



                                            7
participate even after the social worker had explained to Mother that Mother had not

benefitted from the prior class as evidenced by her unknown whereabouts and failure to

contact DPSS in the last six months. Furthermore, Mother had tested positive for

marijuana use following the contested 12-month review hearing. Mother had indicated to

the social worker that the last time she had smoked marijuana was in September 2013;

however, it was evident that Mother had continued to smoke marijuana thereby placing

her unborn child at risk. Mother indicated that she had a “marijuana card” for anxiety,

but had not submitted proof. Mother had also informed the social worker that while

living in Anza with her ex-boyfriend, she had been cultivating marijuana with a friend.

      On April 8, 2014, a staff member from the Southwest Human Development,

Family Support Services in Arizona had contacted the social worker to report that Mother

had been sending messages on Facebook which concerned the staff member.4 In those

messages, Mother had spoke about revenge and a picture in which she claimed she had

burned her ex-boyfriend’s clothes. She had also spoke about DPSS, the social worker,

and her perception of her services. In those messages, Mother had also admitted to being

severely depressed about the end of her relationship. The social worker concluded that

Mother had demonstrated no efforts in participating in services, continued to blame

others for her predicament, and continued to engage in questionable behaviors.

      The May 20, 2014 18-month review hearing was continued to June 24, 2014.

      4  An ICPC had been submitted to Arizona social services in regard to Daughter’s
paternal grandmother. Arizona ICPC was in the process of approving the paternal
grandmother’s home.


                                            8
       On June 5, 2014, the social worker conducted a home evaluation of the home

Mother resided in. At that time, Mother’s aunt’s boyfriend indicated that Mother had not

paid rent or contributed to groceries or household items; that he was merely helping his

friend (Mother’s aunt); and that Mother needed to move out as soon as she found her own

place. He also noted that he hoped Mother would find her own place as soon as possible

and that he was only helping Mother on a short term basis. As of June 17, 2014, Mother

had not participated in any of her services, despite being given referrals and bus passes,

and had no stable housing. She, however, had participated in visits with the children.

       The 18-month review hearing was held on June 24, 2014. At that time, Mother

had provided a stipulated testimony. The testimony reiterated that Mother had completed

the psychological and medication evaluations in 2013 which resulted in no medication

being necessary; that she had completed a parenting program on April 29, 2013; that she

had satisfied a significant portion of her counseling component; that she had consistently

visited the children up until August 2013; that she had attempted to call the social worker

numerous times between August and December 2013; that she had a valid marijuana

card; and that she had stable housing until she secured her own home. She also explained

that since she had been living in Anza, it had been difficult for her to access reunification

services; and that she had attempted to contact MFI but a valid referral was not in place.

DPSS offered a stipulated testimony of the social worker, which in pertinent part stated

that the social worker had called the clinician at MFI and had confirmed Mother’s referral




                                              9
for services at MFI were active; with one being renewed in April 2013 and another new

referral being submitted in April 2014.

       Mother’s counsel argued that she had not been provided with reasonable services

throughout the dependency proceedings; that the social worker had made no attempts to

contact Mother from the six-month to the 12-month review hearing; and that the court

should place the children with Mother on family maintenance. The court responded that

the issue at the June 24, 2014 18-month review hearing should be whether reasonable

services had been provided to Mother from the April 15, 2014 12-month review hearing

to the 18-month review hearing, since at the 12-month review hearing, the court found

reasonable services had been provided and that legally the issue was res judicata.

Following further argument, the juvenile court found DPSS had provided reasonable

services and that the children would be at risk if returned to Mother’s care. The court

thereafter terminated Mother’s services and set a section 366.26 selection and

implementation hearing for October 20, 2014.5

       On July 2, 2014, Mother filed a notice of intent to file a writ petition.




       5 This court granted a stay to the section 366.26 selection and implementation
hearing on September 22, 2014.



                                             10
                                                II

                                         DISCUSSION

       A.      Reasonableness of Services

       Mother contends the juvenile court erred in terminating her services because

substantial evidence does not support the court’s finding that DPSS had provided or

offered reasonable reunification services to her. We disagree.

       The dependency statutes place parameters on the duration of reunification

services. In general, services are limited to 18 months from the date the child was

originally removed from parental custody. (§ 361.5, subd. (a)(3).) Within those

18 months, the juvenile court is required to conduct periodic review hearings. (§ 366,

subd. (a)(1).) The first hearing, referred to as the “six-month review hearing,” must be

conducted six months after the initial dispositional hearing, but no later than 12 months

after the date the child entered foster care as determined in section 361.49,6 whichever

occurs earlier. (§ 366.21, subd. (e).) The second hearing, referred to as the “12-month

review hearing,” must be conducted no later than 12 months after the date the child

entered foster care. (§ 366.21, subd. (f).) The third hearing, the “18-month review

hearing,” must occur within 18 months after the date the child was originally removed

from parental custody. (§ 366.22, subd. (a).)

       6  Under section 361.49, “a child shall be deemed to have entered foster care on
the earlier of the date of the jurisdictional hearing . . . or the date that is 60 days after the
date on which the child was initially removed from the physical custody of his or her
parent.”



                                                11
       The dependency statutes also place limitations on the duration of reunification

services depending on the age of the child at the initial removal. (§ 361.5, subd. (a).)

Where, as here, two or more siblings are removed at the same time and one of the

children is under the age of three, reunification services are presumptively limited to six

months from the date of the dispositional hearing. (§ 361.5, subd. (a)(1)(C); Tonya M. v.

Superior Court (2007) 42 Cal.4th 836, 843 (Tonya M.).) At each subsequent review

hearing, “a heightened showing is required to continue services. . . . The effect of these

shifting standards is to make services during these three periods first presumed, then

possible, then disfavored.” (Tonya M., at p. 845.)

       Mother argues that DPSS failed to provide her with reasonable reunification

services, because DPSS was under the misconception that the juvenile court had

terminated her services at the six-month review hearing and had failed to contact her

from August through December 2013. Mother also asserts that her services were

unreasonable because the social worker had failed to provide her with referrals for anger

management or substance abuse counseling.

       Reunification services are reasonable if they address the problems that required

removal of the child from parental custody and the supervising agency made reasonable

efforts to facilitate compliance. (In re Ronell A. (1996) 44 Cal.App.4th 1352, 1362

(Ronell A.).) Mother began receiving services pending further proceedings at the

November 26, 2012 detention hearing. Mother’s case plan eventually became effective at

the dispositional hearing conducted on January 23, 2013. Mother did not challenge the



                                             12
reasonableness of her case plan by appealing from the juvenile court’s dispositional

order. Nor did she at any time during these dependency proceedings petition the juvenile

court to modify her case plan. (§ 388.)7 Furthermore, Mother did not challenge the

reasonableness of her services at the April 15, 2014 12-month review hearing. Rather,

she had submitted on continuing her services to the 18-month review hearing and had

acknowledged the hearing was merely a month away. Consequently, by failing to

challenge the content of the reunification plan by direct appeal and the finding of

reasonableness of services at the 12-month review hearing, Mother waived any claim that

the plan as ordered was unreasonable or that the court erred in finding services provided

to her between August and December 2013 were reasonable. (In re Dakota S. (2000) 85

Cal.App.4th 494, 501; In re Julie M. (1999) 69 Cal.App.4th 41, 46-47; In re Aaron B.

(1996) 46 Cal.App.4th 843, 846; Steve J. v. Superior Court (1995) 35 Cal.App.4th 798,

810.)

        Even if we assume Mother did not waive her challenges to the reasonableness of

her services, we reject Mother’s contentions on the merits. Our review is limited to

whether the appellate record discloses substantial evidence to support the juvenile court’s

finding that the agency made reasonable efforts to facilitate reunification recognizing that

the standard is not whether the services provided were the best that might be provided in


        7 Section 388 allows the parent of a child adjudged a dependent of the juvenile
court to petition the court to change, modify or set aside any order upon grounds of
change of circumstance or new evidence.



                                            13
an ideal world, but whether the services were reasonable under the circumstances, since

“[i]n almost all cases it will be true that more services could have been provided more

frequently and that the services provided were imperfect.” (In re Misako R. (1991) 2

Cal.App.4th 538, 547 (Misako R.); accord, In re Julie M., supra, 69 Cal.App.4th at p. 48.)

“Services will be found reasonable if the [d]epartment has ‘identified the problems

leading to the loss of custody, offered services designed to remedy those problems,

maintained reasonable contact with the parents during the course of the service plan,

and made reasonable efforts to assist the parents in areas where compliance proved

difficult . . . .’ [Citation.]” (In re Alvin R. (2003) 108 Cal.App.4th 962, 972-973.) It is

the agency’s obligation at the six-month review hearing to make a record that reasonable

services were provided. (In re Precious J. (1996) 42 Cal.App.4th 1463, 1478.)

       “The adequacy of a reunification plan and of the department’s efforts are judged

according to the circumstances of each case.” (Ronell A., supra, 44 Cal.App.4th at

p. 1362; accord, Mark N. v. Superior Court (1998) 60 Cal.App.4th 996, 1011 (Mark N.).)

Relevant circumstances include a parent’s willingness to participate in services.

Reunification services are voluntary and the department cannot force an unwilling parent

to participate in the case plan. (Ronell A., at p. 1365.) The department is not required to

“take the parent by the hand and escort him or her to and through classes or counseling

sessions.” (In re Michael S. (1987) 188 Cal.App.3d 1448, 1463, fn. 5.) Therefore, in

assessing the reasonableness of reunification services, the juvenile court evaluates not




                                             14
only the department’s efforts to assist the parent in accessing the services, but also the

parent’s efforts to avail himself or herself of those services.

       Finally, “with regard to the sufficiency of reunification services, our sole task on

review is to determine whether the record discloses substantial evidence which supports

the juvenile court’s finding that reasonable services were provided or offered.” (Angela

S. v. Superior Court (1995) 36 Cal.App.4th 758, 762 (Angela S.).) In doing so, we must

review the evidence in a light most favorable to the prevailing party and indulge all

reasonable inferences to uphold the court’s ruling. (Misako R., supra, 2 Cal.App.4th at

p. 545.) “If there is substantial evidence supporting the judgment, our duty ends and the

judgment must not be disturbed.” (Ibid.)

       When considered in this context, we conclude that the record contains substantial

evidence to support the juvenile court’s finding that services provided to Mother were

reasonable. In its dispositional report, DPSS identified the problems that led to the loss

of custody as Mother’s parenting issues, mental health issues, and anger management

issues. The reunification plan adopted for Mother contained a myriad of services

designed to remedy these problems. The social worker supplied appropriate referrals for

service providers on a number of occasions, including follow-up referrals. Although

Mother had completed a psychological report, medication evaluation, and a parenting

program, Mother’s behaviors had demonstrated that she required further services,

including drug testing. As such, the social worker had continued to provide Mother with

referrals. The social worker had also encouraged Mother’s therapist to drug test Mother



                                              15
when the therapist had suspected Mother of using drugs. In fact, during the first six

months of reunification services, Mother had taken advantage of the services provided to

her.

       Although Mother complains that the services provided failed to take into account

her anger management and later her substance abuse issues, the record is clear that the

social worker did take into account these needs as evidenced by having Mother continue

with individual counseling, which would have addressed her anger management, and by

having Mother randomly drug test. Mother, however, had claimed that she was not

abusing drugs and had in fact suggested a drug hair follicle test at the 12-month hearing.

When her hair follicle test showed Mother was positive for marijuana, the social worker

required Mother to randomly drug test; however, Mother claimed that she had a

marijuana card and required marijuana to combat her anxiety. The parties and the court

had anticipated that Mother would be able to succeed in her case plan during the first six

months of reunification services. In fact, she had availed herself of services and appeared

to be making progress until August 2013. Mother had been provided with services

including referrals to parenting programs, individual therapy and counseling, and bus

passes. However, as the record discloses, after August 2013, Mother had failed to

participate in her case plan—instead removing herself from services and discontinuing

contact with DPSS and her children until around January 2014. After services were

continued to the 18-month review hearing, Mother had again been provided with

referrals; however, Mother claimed that she did not require further services, despite



                                            16
evidence to the contrary. Moreover, as has been often remarked, if Mother felt during the

reunification period that the services offered to her were inadequate, she had the

assistance of counsel to seek guidance from the juvenile court in formulating a better

plan. (In re Christina L. (1992) 3 Cal.App.4th 404, 416.)

       The record shows that DPSS provided Mother with numerous referrals. Mother

simply failed to avail herself of the referrals and the programs. As in Angela S., supra,

36 Cal.App.4th at p. 763, Mother’s “real problem was not a lack of services available but

a lack of initiative to consistently take advantage of the services that were offered.”

       In sum, the evidence shows that Mother’s case plan was tailored to fit her

circumstances and that DPSS made reasonable efforts to assist her to comply with her

case plan. Hence, the services provided, while not perfect in every regard, were

reasonable in the circumstances (Misako R., supra, 2 Cal.App.4th at p. 547), and the

juvenile court’s finding that reasonable reunification services were provided is supported

by substantial evidence. (See Angela S., supra, 36 Cal.App.4th at p. 762.)

       B.     Continuance of 18-Month Review Hearing

       Mother also claims that the juvenile court had discretion to continue the 18-month

review hearing pursuant to section 352 if no reasonable services had been provided

throughout the duration of the proceedings. Specifically, she asserts that since she had

not been provided with services between August and December 2013, because the social

worker had believed services had been terminated, the juvenile court abused its discretion

in not continuing the 18-month review hearing.



                                             17
       The court may extend services beyond the 18-month hearing date only in an

extraordinary case. (Andrea L. v. Superior Court (1998) 64 Cal.App.4th 1377, 1388.)

“[T]he court shall give substantial weight to a minor’s need for prompt resolution of his

or her custody status . . . .” (§ 352, subd. (a).) “Continuances are discouraged [citation]

and we reverse an order denying a continuance only on a showing of an abuse of

discretion [citation].” (In re Ninfa S. (1998) 62 Cal.App.4th 808, 810-811.) “ ‘The

appropriate test for abuse of discretion is whether the trial court exceeded the bounds of

reason. . . .’ ” (In re Stephanie M. (1994) 7 Cal.4th 295, 318-319.)

       Section 352, however, does not permit a court to “extend” family reunification

services. Rather, it grants the court discretion to continue a hearing upon a motion by a

parent. (§ 352, subd. (a).)8 In order to file such a motion, the party must file written

notice of the motion at least two court days before the hearing, “together with affidavits

or declarations detailing specific facts showing that a continuance is necessary, unless the

court for good cause entertains an oral motion for continuance.” (Ibid.)

       Here, Mother did not request a continuance of the 18-month review hearing before

or during the hearing, pursuant to section 352 or otherwise. Instead, at the 18-month

review hearing, she asked the juvenile court to place the children in her custody on family

maintenance because she had completed the majority of her case plan. Mother thus

       8  Section 352, subdivision (a), enables a juvenile court to continue any juvenile
dependency hearing beyond the time limit within which the hearing is otherwise required
to be held upon a showing of good cause and provided a continuance will not be contrary
to the interest of the minor.



                                             18
forfeited her argument that the juvenile court abused its discretion by not continuing the

18-month review hearing pursuant to a section 352 motion.

       Mother’s reliance on In re Elizabeth R. (1995) 35 Cal.App.4th 1774 (Elizabeth R.)

is unavailing. In Elizabeth R., the juvenile court reluctantly terminated reunification

services at the 18-month review hearing for a mentally ill mother who had an

“impeccable record of visitation and efforts to comply with the reunification plan,” but

her efforts were unsuccessful because she was hospitalized for all but five months of the

reunification phase of the dependency proceedings. (Id. at pp. 1777-1778.) Though

impressed with the mother’s progress and ability to sustain her mental health, the court

believed it had no choice but to terminate reunification services. (Id. at p. 1783.) On

appeal, the case was remanded for the juvenile court to entertain a section 352 motion for

a continuance of services beyond the statutory limitation. (Elizabeth R., supra, 35

Cal.App.4th at p. 1799.) The appellate court concluded “section 352 provides an

emergency escape valve in those rare instances” in which the juvenile court determines

the best interests of the child would be served by a continuance of a review hearing

beyond the statutorily permissible time frame. (Id. at pp. 1798-1799.)

       No such circumstances exist in this case. First, there is no indication that the

juvenile court believed it had no discretion to continue the 18-month review hearing.

Moreover, Mother did not request such a continuance. Furthermore, here, by contrast,

Mother did not have an “impeccable” record of doing her best and cooperating with

DPSS, and there is nothing in the record indicating she was prevented from fully



                                             19
complying with the case plan due to mental health problems. Although the social worker

at one time noted on December 9, 2013, that services as to the parents had been

terminated, there is no indication in the record to suggest that the social worker had made

no attempts to contact Mother. In fact, the record shows that the social worker had

attempted to contact Mother but that Mother’s whereabouts were unknown between

August and December 2013, and that referrals for Mother were in place. Furthermore,

this is not a situation in which a reunification plan failed to accommodate an

extraordinary situation or external factors, such as mental illness or incarceration, thereby

preventing Mother from maintaining visitation and causing “involuntary estrangement.”

(Elizabeth R., supra, 35 Cal.App.4th at p. 1792.)

       Mark N., supra, 60 Cal.App.4th 996, also relied upon by Mother, is also

inapposite. There, the department failed to contact the father during 13 of a 17-month

reunification period while he was incarcerated, made “no effort to determine whether any

services were available or could be provided,” and instead concluded there was no need

to “take any action to facilitate the reunification process.” (Mark N., supra, 60

Cal.App.4th at pp. 1012-1013, original italics.) The circumstances here are quite

distinguishable.




                                             20
       We disagree with Mother that this case presents extraordinary circumstances or

special needs warranting a continuance beyond the time set for the 18-month review

hearing. The extraordinary circumstances required in order to continue services for a

longer time under the exception are not present here, and the cases upon which Mother

relies for her claim the court erred are distinguishable.

       C.     Substantial Risk of Detriment

       Finally, Mother contends the evidence was insufficient to support the juvenile

court’s finding there would be a substantial risk of detriment to the children if they were

returned to her custody. She maintains she adequately addressed the issues leading to the

dependency by making significant progress in her case and, by January 2014, securing

suitable housing and consistently visiting the children.

       A reviewing court must uphold a juvenile court’s findings and orders if they are

supported by substantial evidence. (In re Amos L. (1981) 124 Cal.App.3d 1031, 1036-

1037.) “[W]e must indulge all reasonable inferences to support the findings of the

juvenile court [citation], and we must also ‘. . . view the record in the light most favorable

to the orders of the juvenile court.’ ” (In re Luwanna S. (1973) 31 Cal.App.3d 112, 114.)

Mother bears the burden to show the evidence is insufficient to support the court’s

findings. (In re Geoffrey G. (1979) 98 Cal.App.3d 412, 420.)

       At the 18-month review hearing, “the court shall order the return of the child to the

physical custody of his or her parent . . . unless the court finds, by a preponderance of the

evidence, that the return of the child to his or her parent . . . would create a substantial



                                              21
risk of detriment to the safety, protection, or physical or emotional well-being of the

child.” (§ 366.22, subd. (a); see also Blanca P. v. Superior Court (1996) 45 Cal.App.4th

1738, 1748 (Blanca P.).) The detriment standard, “ ‘while vaguely worded to be sure,

must be construed as a fairly high one. It cannot mean merely that the parent in question

is less than ideal, did not benefit from the reunification services as much as we might

have hoped, or seems less capable than an available foster parent or other family

member.’ It must mean what it says: that return presents a substantial risk of detriment

to the child.” (Rita L. v. Superior Court (2005) 128 Cal.App.4th 495, 505, original

italics.) In making its determination, the court shall consider the “efforts or progress, or

both, demonstrated by the parent,” as well as “the extent to which he or she availed

himself or herself of services provided.” (§ 366.22, subd. (a); Blanca P., at p. 1748.)

The agency has the burden of establishing detriment. (§ 366.22, subd. (a); Blanca P., at

p. 1748.)

       Unless the court finds extraordinary circumstances are present as described in

section 366.22, subdivision (b), at the 18-month review hearing, the court must return the

child to the parents or terminate services and set a hearing to determine the child’s

permanent plan. (Katie V. v. Superior Court (2005) 130 Cal.App.4th 586, 596.) At the

time of the 18-month review hearing, the focus shifts to the needs of the child for

permanency and stability. (Denny H. v. Superior Court (2005) 131 Cal.App.4th 1501,

1510 (Denny H.).) Compliance with the technical requirements of a reunification plan by

itself will not automatically result in return of the child. (In re Dustin R. (1997) 54



                                             22
Cal.App.4th 1131, 1143.) “[T]he decision whether to return a dependent child to parental

custody is not necessarily governed solely by whether the parent has corrected the

problem that required court intervention.” (Jennifer A. v. Superior Court (2004) 117

Cal.App.4th 1322, 1344.) “[T]he court must consider the effect such return would have

on the child.” (In re Joseph B. (1996) 42 Cal.App.4th 890, 894.)

       Although Mother had initially participated in the services required by her

reunification plan, she had made little or no progress in her case plan even after her

services were continued to the 18-month review hearing. By the time of the 18-month

review hearing, Mother still had unstable housing, was unemployed, continued to

demonstrate destructive behaviors, and had refused to participate in further services.

When Mother’s recent relationship ended, she had posted messages that aroused concern

on her Facebook page, some with pictures showing she had set her ex-boyfriend’s

property on fire and one admitting she was depressed. Furthermore, Mother was unable

to cooperate with the social worker or rationally discuss significant matters; instead, she

would argue, yell, insult, and misrepresent her communications with the social worker.

Moreover, the record indicates that after August 2013, Mother’s behavior continued to

spiral downwards, resulting in her arrests, use of marijuana even while pregnant with her

third child, and cultivation of marijuana. The evidence showed there would be a

substantial risk of detriment to the children if they were returned to her custody.




                                             23
       Some of the objectives of Mother’s court-ordered case plan were for her to obtain

stable and suitable housing, express anger appropriately, and behave in a manner that is

not verbally, emotionally, physically, or sexually abusive. However, despite

reunification services for nearly 20 months, Mother still had not shown she had reached

her goal of obtaining stable housing, or expressing her anger appropriately, or refraining

from verbally, emotionally, or physically abusive behaviors. Moreover, even after nearly

20 months, Mother’s visitations had not progressed to unsupervised visits.

       A court is required to give “substantial weight to a minor’s need for prompt

resolution of his or her custody status, the need to provide children with stable

environments, and the damage to a minor of prolonged temporary placements.” (§ 352,

subd. (a).) “[A]t the 18-month benchmark, the focus of a dependency proceeding shifts

to the child’s needs for permanency and stability.” (Denny H., supra, 131 Cal.App.4th at

p. 1510.) Although Mother had participated in services at the inception of the case and

she had suitable, temporary housing with a friend, she appeared not to have overcome the

problems that led to the removal of the children and was not able to provide a safe, secure

and permanent home for the children. Substantial evidence supports the court’s finding

that the children would be at substantial risk of detriment if they were returned to

Mother’s custody.




                                             24
                                           III

                                     DISPOSITION

      The petition is denied. This court’s stay of the section 366.26 selection and

implementation hearing is hereby lifted.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                              RAMIREZ
                                                                                      P. J.
We concur:



McKINSTER
                          J.



MILLER
                          J.




                                           25